Citation Nr: 0810186	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  94-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for myositis of the lumbar spine with degenerative 
joint disease (DJD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that in part, denied a higher 
evaluation for myositis of the lumbar spine with DJD.  By a 
Board decision entered in October 1996, the Board granted 
service connection for a psychiatric disability that was on 
appeal, thereby removing that issue from appellate status. 
The lumbar spine claim was remanded for further evidentiary 
development.

Thereafter, this case was remanded again by the Board in 
December 2000, which also remanded another appealed issue of 
the entitlement to an initial rating in excess of 70 percent 
disabling for schizophrenia, with both issues remanded to 
afford the veteran due process.

After the matter was returned to the Board again, the Board 
disposed of the schizophrenia issue and remanded the lumbar 
spine issue again to request further development to address 
an intertwined issue of entitlement to service connection for 
residuals of a L1 fracture and bilateral L4 radiculopathy.  
After completion of the development, the RO in a June 2005 
rating, denied the intertwined service connection issue.  The 
Board remanded this matter a final time in November 2006.

This case is now returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The competent medical evidence shows the veteran's 
service-connected lumbosacral spine disorder does not more 
closely resemble a severe intervertebral disc disease with 
recurring attacks and intermittent relief and he is not shown 
to demonstrate severe limitation of motion of the lumbar 
spine.

2.  The veteran did not have incapacitating episodes having a 
total duration of at least two weeks during a 12-month 
period.

3.  Evidence of favorable ankylosis of the entire 
thoracolumbar spine is not of record.

4.  The veteran's service-connected lumbosacral spine 
disorder does not cause neurological manifestations; such 
manifestations are the result of a nonservice-connected 
lumbar spine injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
service-connected lumbosacral spine myositis with DJD 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. §§ 
3.102, 3.159, 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in January 1991.  The RO adjudicated it in February 
1991, with notice sent in April 1991.  In this case, the VA's 
duty to notify was satisfied subsequent to the initial AOJ 
decision by way of a letter(s) sent to the appellant on 
December 2001.  Additional letters were sent in July 2004, 
and in November 2006.  The veteran was provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection and for an increased 
rating, which included notice of the requirements to prevail 
on these types of claims, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  Although the notice letters were not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued on April 2007 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.   

In this case the November 2006 letter specifically advised 
the veteran to refer to previous rating decisions, statements 
of the case and/or supplemental statements of the case for 
specific evidence.  This letter also told the veteran that he 
should submit evidence showing his service-connected 
disability had gotten worse, and told him to send recent 
medical records preferably within the past 12 months.  The 
November 2006 letter also informed him more specifically that 
his disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  This letter also provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Additionally this notice also 
apprised him of how the VA determines the effective date for 
entitlement to benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
RO readjudicated this claim in May 2007 subsequent to 
issuance of this letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private records were 
obtained and associated with the claims folder.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes VA examinations including the most recent one from 
February 2007 which included review of the claims file.     

In summary, the duties imposed on the VA to notify and assist 
have been considered and satisfied.  Through notices of the 
RO and the AMC, the claimant has been notified and made aware 
of the evidence needed to substantiate his claim for an 
increased rating as well as entitlement to service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2007).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2007).  It is the intention of the VA 
Schedule for Rating Disabilities Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, supra.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2007).

During the pendency of this appeal, revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, intervertebral disc syndrome, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
Diagnostic Code 5243 (2007)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

In this matter, the Board notes that service-connection was 
granted by the RO in September 1977 for myositis, lumbar 
spine, with DJD, which initially assigned a 10 percent 
rating.  Since then, the rating has been increased to 20 
percent disabling by the Board in a May 1981 decision.  
Service-connection was specifically denied for residuals of a 
fracture of the L1 vertebra and for associated bilateral L4 
radiculopathy in a June 2005 rating decision.  Thus the only 
symptoms for consideration in this matter are those stemming 
from the lumbar spine myositis with DJD.  

The veteran filed his claim for an increased rating in 
January 1991.  Among the evidence received in support of this 
claim are the following.  

The service medical records are noted to have shown treatment 
in July 1976 for chronic low back pain without paresthesias 
or trauma.  His pain increased with rising to standing from a 
sitting position.  His range of motion was within normal 
limits without spasm or deformity, deep tendon reflexes were 
equal bilaterally and straight leg raise was negative.  No 
pathology was assessed.  His October 1976 separation 
examination report of medical history was significant for 
recurrent low back pain.  The August 1977 VA examination 
noted findings of mild to moderate lumbar paravertabral 
spasm, with pain on straight leg raise at 80 degrees 
bilaterally.  There was no muscle atrophy or paresthesias and 
deep tendon reflexes were present + bilaterally.  The 
diagnosis was fibromyositis.  None of the treatment records 
or examination reports from the late 1970's through the 
1980's revealed any evidence of fracture of the lumbar spine, 
nor any evidence of neurological pathology from the myositis.

VA records from July 1990 revealed some complaints of pain in 
the upper lumbar region on percussion of the spine with fist, 
but he had complete range of motion and straight leg raise 
with lower back pain.  In April 1991 the veteran was treated 
for injuries to his back after he fell from an orange tree.  
One of the records suggested that he fell from a height of 
around 70 feet.  He was assessed with a compression fracture 
of L1 vertebra, with X-rays showing the compression fracture 
with 50 percent loss of height.  The injury was also called a 
burst fracture of L1.  A neurosurgery note diagnosed 
compression fracture L1 with compression of the conus-cauda 
and edema of the conus.  He underwent surgery later in April 
1991 described as excision of bony fragment from neurocanal 
and stabilization with tricortical ilac crest bone graft 
extending from T12 to L2.  The surgical diagnosis was L1 
burst fracture with bone fragment in the neuro canal.  There 
were no complications and he continued to be hospitalized in 
recovery from the surgery through early May 1991 when he was 
discharged with no complaints.  He continued with 
postoperative recovery through the end of May 1991, with 
minimal back pain and his wound was well healed.  

An April 1991 X-ray of the lumbosacral spine status post 
fusion surgery revealed pertinent findings of a compression 
fracture of L1 with posterior displacement and a compression 
fracture of L5, spondylolisthesis of L4-5 also seen with 
spondylolysis between L3-4 and L4-5.  Hypertrophic changes of 
several lumbar vertebral bodies were seen.  A May 1991 
computer tomography (CT) of the thoracolumbar spine yielded 
an impression of bursting fractures of the L-1 vertebral body 
status post anterior fusion, posterior displacement of bony 
fragments impinging upon the spinal canal causing spinal 
stenosis.  A June 1991 X-ray report of the thoracolumbar 
spine yielded an impression of status post fracture of the 
vertebral body of T1.  

An October 1991 X-ray of the dorsal spine revealed no 
evidence of vertebral body or disc space abnormality, some 
degree of osteopenia, surgical clip projected over the left 
costovertebral junction of T12 due to previous surgery.

A January 1992 X-ray of the lumbosacral spine diagnosed old 
compression vertebral fracture at L1 with anterior wedging 
and hibus formation, moderate lumbar spondylosis, mild disc 
space narrowing at L4-5 and to lesser extent between L5-S1 
vertebral bodies, and small spina bifida occulta at S1.  

In January 1992 on followup post surgery, he complained of 
low back pain but denied numbness in the legs.  Also in the 
same month he was noted to complain of lumbar spine pain for 
many years, not associated with weakness, numbness or lower 
extremity cramps.  He was noted to be using a lumbosacral 
corset and had mild back rigidity on examination as well as 
moderate scoliosis and tenderness and spasm.  He also had 
decreased sensory to light touch and pinprick of the lower 
extremities.  The assessment was status post lumbar fusion 
with chronic low back pain mainly secondary to mechanical 
factors.  An August 1992 record revealed him to be feeling 
better with a brace.  In September 1992 he indicated his pain 
was slightly better after surgery and denied radiation or 
paresthesias.  No significant findings were reported on 
physical examination other than prominence in the T12-L1 area 
and functional limitations were limited to back pain.  An 
October 1992 record revealed the veteran to refer improvement 
with home exercise and NSAIDS.  Pain was worst in humid 
weather and early morning.  He denied radiation of pain to 
the lower extremities or paresthesias.  On examination his 
gait was unassisted without deviation and no gross spinal 
deformity of the back was noted., except for protruberacne on 
the T12 area.  He had good active range of motion throughout 
but he had mild tenderness of the paravertebral muscles.  
Straight leg was negative bilaterally, sensation was intact 
and his deep tendon reflexes were 1+ bilaterally.  He was 
assessed with status post anterior decompression T12-L1, L1-
L2 diskectomy who presented with back pain.  He has improved 
significantly with NSAIDS and home exercise.  Plans were to 
continue with his home program.  Similar findings were 
reported in December 1992 which revealed the veteran to refer 
ongoing discomfort and low back pain.  

A January 1993 record revealed the veteran to refer low back 
pain, with the X-ray said to excellent reduction.  He was to 
be seen in 6 months.  A July 1993 followup was signficant for 
complaints of low back pain and a hot sensation reported in 
the left thigh.  However he was negative on straight leg 
raise and was neurologically intact.  Deep tendon reflexes 
were not elicited in upper or lower extremities.  A January 
1994 record was significant for complaints of long standing 
pain as well as reduced sensation of the buttock in the area 
of the bone graft.  Physical examination revealed mild 
increased kyphosis at the S1 junction.  Range of motion was 
60 degrees flexion, 20 degrees extenstion, 45 degrees lateral 
bending and 30 degrees rotation.  A June 1994 followup for 
the residuals of L1 burst fracture and surgery said the 
veteran was doing well.  Another record from June 1994 
revealed negative straight leg raise and deep tendon reflexes 
within normal limits.  A December 1994 record however 
revealed him to have felt numb at the left leg.  X-rays from 
June 1995 reported an old burst fracture of L1.  An October 
1995 record revealed complaints of occasional back pain in 
the lower back although straight leg raise was negative, deep 
tendon reflexes were normal and there was no paresthesia.  A 
November 1995 record noted back trauma in 1991, now with 
problems voiding and back pain.  Urology evaluation was said 
to be needed prior to final disposition.  

Records from 1996 through 1997 revealed continued back 
complaints.  A March 1996 record described complaints of 
numbness on the left and occasional low back pain.  Flexion 
was to 60 degrees without pain and straight leg raise was 
negative.  A September 1996 followup revealed him to be 
ambulatory with no problems with defecation or micturation.  
A December 1996 record revealed continued problems with low 
back pain but no radiculopathy, motor or sensory problems.  A 
June 1997 orthopedic note revealed him to still complain of 
moderate to severe pain.  He was ambulatory and did not have 
any back problems in this visit.  Findings of scapular 
assymetry were noted, mild and more prominent on the left.  A 
small Gibbons at the L1 level was noted.  In July 1997 he 
complained of low back pain about 3-4 inches above the crest 
where the iliac crest was taken.  In October 1997 he was 
noted to have complaints of back pain with leg paresthesias 
and muscle cramps although physical examination revealed no 
significant findings other than decreased range of motion and 
small gibbons at L1.  He was assessed with complaints of back 
pain with paresthesias, rule out disc pathology.  A December 
1997 record revealed complaints of chronic low back pain 
worsening when sitting or standing for long periods as well 
as lower extremity paresthesias.  However following physical 
examination he was assessed with complaints of low back pain 
with no radicular signs found on physical examination except 
for hamstring shortening.  His range of motion was noted to 
be 30 degrees flexion and extension, 70 degrees right and 
left rotation and 60 degrees right lateral bending and 40 
degree left lateral bending. 

The report of a March 1997 VA spine examination noted this to 
be a case of the veteran who had a fall with back trauma in 
service and a subsequent fall from a 20 foot height in 1991 
after service.  He was noted to have fallen from a tree and 
had a burst first lumbar vertebral fracture which required 
surgical repair with T12-L2 with anterior decompression and 
bone graft.  He referred a low back pain associated with 
cramps in the legs.  The pain worsened on cold and rainy 
days.  

On physical examination there were no postural abnormalities 
of the back.  There was a fixed deformity of the back with a 
prominent dorsal kyphosis with deformity at T12-L1 vertebrae, 
not tender to palpation.  There was no evidence of muscle 
spasm on lumbar paravertebral muscles.  Range of motion was 
45 degree forward flexion, 30 degrees backward extension and 
35 degrees right and left lateral flexion.  Rotation was not 
measured.  There was pain objectively on forward flexion and 
right lateral flexion of the lumbar spine only.  He had 
absent knee jerks bilaterally which pointed towards damage to 
both L4 roots.  He had a positive straight leg raise on the 
right.  He had an almost absent right ankle jerk which 
pointed towards damage to the right S1 root.  The diagnoses 
included lumbar paravertebral mysositis, residuals L1 
compression fracture, status post surgical repair and 
bilateral L4 right S1 lumbar radiculopathies.

The report of a second March 1997 VA spine examination 
included a review of the claims file.  The examiner noted 
that the service medical records revealed one evaluation at 
sick call in July 1976 due to chronic low back pain with a 
normal physical examination and treatment with ice massage.  
He was diagnosed by the military doctor at sick call with no 
pathology and the doctor mentioned no trauma.  The first 
rating decision of September 1977 was noted to grant service 
connection for fibromyositis with low back sprain and 
assigned a 10 percent initial rating.  He was noted to have 
been treated at the VA hospital from April 1977 to November 
1977 for myositis and anxiety neurosis.  A January 1980 VA 
examination was noted to reveal normal muscle reflexes and 
muscle strength with moderate to severe muscle spasm with a 
diagnosis of myositis, lumbar paravertebral muscles, 
traumatic, chronic, moderate to severe and no evidence of 
radiculopathy.  The same findings and diagnosis were noted to 
have been reported in a January 1982 VA examination.  
Following nonservice-connected trauma with hospitalization at 
the VA in San Juan in April to May 1991 after a fall from an 
orange tree, the veteran had a new disability of lumbar 
fracture with radiculopathies which was not related to his 
service-connected back disability.  On objective findings 
from this current examination, the only findings attributable 
to the service-connected back condition was muscle spasms if 
present on this examination and loss of motion, when taking 
into consideration the loss of motion shown on the last VA 
examination prior to the accident in 1991.  There was no 
nonservice-connected aggravation by the service-connected 
disorder.  

VA records from October and December 1997 not the history of 
the fusion surgery to T12-L1 and spondylolisthisis with 
complaints of paresthesias of the lower leg.  He also 
complained of low back pain.  He was independent of 
activities of daily living and self care.  Following physical 
examination he was assessed with lower back pain with no 
evidence of radiculopathy and no motor deficits.  He 
completed a pain management program in January 1998.

A June 1999 private lumbar spine X-ray diagnosed osteopenia 
with T12 and L1 compression fractures, generalized DDD 
critical at L4-5, generalized spondylosis, 
An August 1999 VA magnetic resonance imaging (MRI) gave an 
impression of old markedly compressed fracture of the L1 
vertebra with posterior displacement of the body of the 
vertebra causing moderate compression upon the tip of the 
conus and upper caudus equina.  Also diagnosed were post 
surgical changes compatible with anterior fusion with bone 
graft strut along the left side of the T12 through L2.  Also 
diagnosed were degenerative retrolisthesis of L2 from L3 with 
compression in the thecal sac and moderate degenerative disc 
disease C4-5 level with diffuse poserior bulging of the disc.

The report of a July 2002 VA examination of the spine noted 
the veteran to state that his low back condition was the same 
since the last C&P evaluation.  He complained of low back 
pain, cramping of his back muscles, sharp pain which radiated 
down to the left lower extremity.  He denied fecal or urinary 
incontinence.  He complained of fatigability of the low back 
muscles.  He did not recall the names of any medications he 
used for back pain.  He complained of constant back pain, 
moderate to severe.  Precipitating factors were prolonged 
sitting and standing.  There were no alleviating factors.  
There was no additional limitation of motion or functional 
impairment during flare-ups.  The veteran indicated that he 
used a one point cane as needed,although none was used during 
this examination.  He walked without assistive device with 
equal step and normal cadence.  He described a history of 
surgery at the VAMC in San Juan.  He was independent in 
activities of daily living.  

Range of motion of the lumbar spine was 72 degrees flexion, 
25 degrees extension, with lateral bending 25 degrees to the 
left and right.  Rotation was not recorded.  He had pain from 
70 to 72 degrees flexion.  He complained of pain with forward 
flexion.  He was able to stand and could be evaluated without 
difficulty.  There was no evidence of fatigue, weakness or 
lack of endurance following repetitive use on examination.  
He was tender to palpation and had spasms of the lumbar 
paravertebral muscles.  Again there was no weakness noted.  
There was slight lumbosacral lordosis and prominent dorsal 
kyphosis with deformity at T12, L1 vertebrae.  The 
musculature of the back was symmetric.  On neurological 
examination there was no atrophies of the lower extremities.  
Manual muscle test was 5/5, L1-S1 symptoms bilaterally.  Deep 
tendon reflexes were 0 patellar and 1+ Achilles bilaterally.  
Straight leg raise was painful at the back but negative.  The 
diagnoses included lumbar myositis, bilateral, bilateral L4 
radiculopathy, nonservice-connected and residual L1 
compression fracture, status post surgical repair, also 
nonservice-connected.  The examiner commented that objective 
findings attributable to service-connected back condition 
were spasms and tenderness to palpation.  The normal range of 
motion of the lumbar spine was -30 degrees extension, 95 
degrees flexion and lateral bending of 40 degrees 
bilaterally.  There was no weakened range of motion, excess 
fatigability or incoordination on back movements on this 
examination.  The examiner further commented that severe pain 
can limit function in any person and that pain was 
subjective.  The veteran's lumbar muscle spasm and pain can 
be attributed to both service-connected and nonservice-
connected condition but after reviewing the claim folder, the 
examiner determined that it was evident that findings of 
radiculopathy, absent patellar deep tendon reflexes 
bilaterally and a compression fracture L1 appeared after a 
fall suffered in 1991 after his release from the military 
service.  

A February 2002 medical certificate from a private doctor 
noted that he treated the veteran for a back condition and 
that the L-1 compression fracture and radiculopathy was most 
probably related to his service-connected condition.  

Records from 2002 through 2003 reflect continued back 
complaints.  He was said to have chronic low back pain 
nonresponsive to NSAIDS in March 2002.  Among the records 
from that month was one which noted evidence of neurogenic 
bladder and sensory impairment of left L1 but no motor 
deficits.  He was noted to have a history of back surgery 10+ 
years earlier and a compressed fracture L1 with posterior 
displacement causing moderate compression of the conus and 
upper cauda equina.  He described pain averaging at a 6-7 on 
a 1-10 scale, associated with lower extremity numbness of the 
left calf and foot.  He was said to have sensory impairment 
left sided up to L1 compared to the right side as well as the 
neurogenic bladder but no motor deficits and no evidence of 
lumbar radiculopathy.  He was referred for use of a TENS 
device in April 2002; by July 2002 he was said to be doing 
well with it.  A June 2002 note gave the history of past L1 
fracture and increased urinary hesitancy and occasional 
incontinence during the past 2 years as well as occasional 
constipation during the past year with alternating episodes 
of constipation and diarrhea.  He underwent urinary studies 
and in August 2002 was assessed with an unbalanced urinary 
bladder, but no opinion as to the relation between this 
condition and his lumbar spine disorder was given.  An 
October 2002 record noted the veteran to have a neurogenic 
bowel with history of L1 fracture.  He also complained of 
formication and burning sensation of his lower extremities.  
In May 2003 he was followed up for spinal cord injury (SCI) 
with neurogenic bowel and bladder and was assessed with 
balanced bowel and bladder.  

The report of an August 2004 VA examination of the lumbar 
spine included review of the claims file.  The veteran was 
noted to have been hospitalized at the VA from April to May 
of 1991 following a fall from an orange tree and he developed 
a new disability with L1 lumbar fracture and radiculopathy 
after this nonservice-connected trauma.  The examiner stated 
that he reviewed the reports from the July 2002 VA 
examination, X-ray, CT and MRI reports from May 1991, June 
1992, June 1999, August 1999, as well as the report of the 
March 1997 VA examination and opinion which was done by this 
examiner. 

The examiner pointed out that a transfer note dated in April 
1991 that it was reported the veteran fell from a tree but 
does not mention that he fell from the tree because he had 
low back pain prior to the fall.  An orthopedic resident 
admissions note also from April 1991 also noted that the 
veteran fell from an orange tree and again the treating 
doctor did not state that the veteran felt back pain before 
the fall.  The examiner stated that this was an addendum to 
the July 2002 VA examination.  It was this examiner's opinion 
that the veteran's service-connected myositis and DJD of the 
lumbosacral spine were not at least as likely as not caused 
by the April 1991 fall resulting in the fracture of the L1 
vertebra and bilateral L4 radiculopathy or any other 
disorders of the lumbosacral spine.  It was this examiner's 
opinion that the service-connected myositis and DJD of the 
lumbosacral spine were not at least as likely as not 
aggravating the residuals of the fracture of the L1 vertebra 
and/or bilateral L4 radiculopathy or any other disorders of 
the lumbosacral spine.  In fact the L1 fracture with 
bilateral L4 radiculopathy overshadowed the service-connected 
low back disability.  

Records from 2004 reflect ongoing back complaints of 
fluctuating severity.  In July 2004 and again in October 2004 
his pain was said to be intermittent at a level of 8, 9 and 
10.  A November 2004 progress note revealed complaints of 
intermittent back pain at a level of 4, 5 or 6 out of 10, 
made worse by standing or walking and relieved by rest.  A 
December 2004 spinal cord injury urology consult dated in 
December 2004 noted the veteran to have incomplete L1 
paraplegia secondary to a fall, with neurogenic bowel managed 
with Ducolax and neurogenic bladder.  

VA records from January 2005 reflect that he was followed up 
for SCI with neurogenic bowel and bladder and continued to be 
assessed with balanced bowel and bladder.  He indicated he 
was feeling well and denied uncontrolled pain or any other 
major complaints in this record.

The report of a February 2007 VA examination included review 
of the claims file and medical records.  The veteran 
described having several episodes of low back pain while in 
the military.  He did not remember the treatment or 
medication prescribed in service.  He also recalled a fall 
between 1980 and 1981 with subsequent back fracture and 
bilateral pain.  Since then he has been suffering from back 
pain.  He was now under spinal cord service for neurogenic 
bowel and bladder.  His condition has been progressively 
worse since onset.  His treatment included 400 milligrams of 
Etodolac twice a day.  There was a history of laminectomy 
surgery approximately in 1981 at San Juan VAMC.  There was a 
history of trauma to the spine but he did not remember the 
exact situation of the fall in 1981.  There was a history of 
urinary incontinence requiring intermittent use of an 
appliance.  He also had urinary urgency and 3 voidings per 
night.  He also had constipation but no fecal incontinence.  
He also had erectile dysfunction and numbness, but no 
paresthesias or leg or foot weakness.  He had no history of 
falls or unsteadiness, visual dysfunction or dizziness.  The 
etiology of these symptoms was not unrelated to his claimed 
disability.  He denied fatigue or weakness but endorsed pain, 
decreased motion and spasms.  The pain was located in the low 
back, was constant, daily at a level of 6/10, described as 
stabbing and acute pain.  The severity was described as 
moderate.  He also endorsed radiation down to the right leg, 
with an electrical sensation.  He endorsed a flare-up of the 
spinal pain, with severe flare-ups weekly, said to last 1 to 
2 days.  Precipitating factors included bending forward, 
prolonged sitting, standing or walking, and bending backward.  
Alleviating factors included medication, lying on his back 
and TENS.  During flare-ups the veteran's impression of the 
extent of additional limitation of motion or impairment was 
described as "very painful."  This examination included an 
examination of intervertebral disc syndrome.  There were no 
episodes of acute severe pain during the last 12 months.  He 
had been followed up by the VAMC in San Juan and no bedrest 
recommendations were provided over the past 12 months.  He 
walked with a cane and could walk 1/4 mile.  

Physical examination revealed spasm and guarding on the left 
and right, along with pain on motion and tenderness.  There 
was no atrophy or weakness.  There was no abnormal gait or 
abnormal spinal contour attributable to the muscle spasm, 
localized tenderness or guarding.  His posture was tilted 
right, with normal head position, symmetry in his appearance 
and his gait was normal.  The only abnormal spinal curvature 
was lumbar lordosis; there was no gibbous, kyphosis, list, 
lumbar flattening, scoliosis or reverse lordosis.  On motor 
examination of muscle strength, his hip flexion was 4/5 
bilaterally, hip extension was 5/5 bilaterally.  There was 
some slightly reduced strength of the right lower extremity 
shown to be 4/5 compared to 5/5 on the left on knee 
extension, ankle dorsiflexion, ankle plantar flexion and 
great toe extension.  Muscle tone was normal and there was no 
muscle atrophy.  

On detailed sensory examination he measured 1/2 on both lower 
extremities on vibration, light touch, position sense.  
Pinprick was not recorded.  There was no abnormal sensation 
on either side.  Reflex examination revealed absent knee 
jerks bilaterally.  Ankle jerk was 1+ bilaterally and plantar 
flexion (Babinski) was normal bilaterally.  There was no 
evidence of cervical or thoracolumbar spine scoliosis.

Range of motion testing of the thoracolumbar spine revealed 0 
to 70 degrees flexion.  He had 0 to 30 degrees extension, 
lateral flexion to the right and left and on lateral rotation 
to the right and left.  Resisted isometric movement was 
normal in all directions.  He had pain on flexion, extension, 
lateral flexion to the right and rotation to the right both 
on active and passive motion, as well as on repetitive use.  
The pain was said to begin at 0 degrees and end at the 
extremes of motion.  There was no limitation of motion 
however due to repetitive use.  There was no pain on motion 
shown at all on left lateral rotation or left lateral flexion 
including on repetitive use.  The reduced range of motion was 
not deemed "normal" due to other factors unrelated to the 
disability being examined.  

Further examination revealed positive Lasegue's sign on the 
right.  Vertebral fracture was said to be a claimed or 
service-connected condition.  The vertebral body fractured 
was L1, but the examiner could not ascertain the percentage 
of loss of vertebral height.  

The examiner reviewed and recited several test results.  This 
included X-ray findings from August 2002 that gave an 
impression of compression fracture of L1 of undetermined age, 
severe degenerative spondylosis and reduction of 
intervertebral space as described previously suggestive of 
discogenic disease changes.  Another X-ray from this month of 
the cervical spine gave an impression of straightening of 
cervical lordosis suggestive of paravertebral muscle spasm, 
reduction of intervertebral space at C3-4 probably discogenic 
disease changes.  The examiner recited the findings and 
impression from the August 1999 VA MRI.  Lab results from 
December 2006 were also reported, but no opinion was given 
regarding their significance.  Occupationally he was noted to 
have had no job since military service, and was retired since 
November 1976.  He was noted to have been eligible for 
retirement based on his age or duration of work.  The 
diagnoses included L1 fracture and clinical L4 right 
radiculopathy.  Also diagnosed was lumbar myositis with DJD.  
The problems associated with these diagnoses were low back 
pain, with significant effects on his usual occupation, 
requiring different duties being assigned.  The affects of 
each diagnosed disability included decreased concentration, 
inappropriate behavior, poor social interactions, decreased 
mobility, problems with lifting and carrying, decreased 
strength, lower extremity pain.  The effects on his usual 
daily activities included moderate impact on his ability to 
perform chores, ability to travel, bathe and dress.  He was 
unable to exercise or participate in sports.  There was no 
limitation on his ability to eat, toileting, grooming or 
recreation.  

The examiner was asked to provide an opinion on the symptoms 
and manifestations related to his service-connected myositis 
versus symptoms and manifestation attributable to his 
nonservice-connected L1 fracture with bilateral L4 
radiculopathy.  It was the examiner's opinion that because 
the L1 fracture and bilateral L4 radiculopathy were more 
severe than the lumbar myositis and DJD, the first conditions 
were overshadowing the service-connected condition and it was 
difficult to separate which symptoms are related to the 
service-connected conditions.  Patients with lumbar fracture 
and radiculopathy almost always show low back pain such as 
myositis.  Regarding the question of whether there was 
additional limitation such as weakened movement, excess 
fatigability and incoordination in terms of additional 
limitation of motion or ankylosis, the examiner referred to 
the findings on range of motion on physical examination.  The 
examiner stated that it was difficult to quantify if limited 
range of motion was related to the service-connected myositis 
versus the nonservice-connected L1 fracture with bilateral L4 
radiculopathy.  The examiner opined that the L4 radiculopathy 
associated L1 fracture was the worse condition than the 
myositis and thus the clinical findings were more related to 
this condition.  The examiner further opined that the 
veteran's current pain is more related to his bilateral L4 
radiculopathy condition over his lumbar myositis condition.  
His functional ability was significantly limited for his non-
service connected condition.

Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

Initially the Board notes that the  medical evidence reflects 
that the veteran has problems with pain, limited movement and 
spasms from both, and these problems, which are associated 
with residuals of the nonservice-connected L1 fracture with 
L4 radiculopathy, have also not been disassociated from the 
service-connected disability of myositis with DJD.  Under the 
circumstances, VA is required to resolve all doubt in his 
favor and consider his pain, limited motion and spasms as due 
to the service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998); 38 C.F.R. § 3.102.  As such, the 
criteria for rating disc disease or intervertebral disc 
syndrome must be considered.  However the evidence discussed 
in detail above, to include the findings from the most recent 
VA examination of February 2007, as well as previous 
examinations and the medical records documenting treatment 
for the nonservice-connected L1fracture residuals do not 
reflect that the veteran's neurological complaints, to 
include radiculopathy down both legs, bladder complaints and 
bowel complaints to be related to the service-connected 
lumbar myositis and DJD.  The evidence overwhelming reflects 
that such neurological complaints are clearly residuals of 
his nonservice-connected L1 fracture and subsequent surgery, 
thus these neurological manifestations are not for 
consideration in determining the severity of the veteran's 
service-connected lumbar spine disorder.  

With this in mind, the Board finds that the evidence fails to 
reflect that the veteran's symptoms from his service-
connected lumbar myositis with DJD are more than a moderate 
intervertebral disc syndrome with recurring attacks.  There 
is no evidence that the symptoms more closely resemble a 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  The examiner in the February 2007 
examination stated that the veteran's symptoms as moderate in 
severity, with no acute flare-ups requiring bedrest in the 
past 12 months.  Acute flare-ups not requiring bedrest were 
reported about 1 or 2 days per week.  The veteran's low back 
pain was described as generally at a level of 6 in this 
examination, and records and examination reports preceding 
this examination extending back from the date of his claim in 
1991, revealed that his pain waxed and waned in intensity, 
ranging from moderate to severe in general and the pain was 
generally to be aggravated by certain factors like weather 
and prolonged standing.  In general the evidence reflects 
that the symptoms attributable to the service-connected 
myositis is no more than moderately disabling under 
Diagnostic Code 5393.  

Likewise, the Board finds that a rating in excess of 20 
percent is not warranted for the criteria for lumbosacral 
strain, Diagnostic Code 5295 or for limitation of motion, 
Diagnostic Code 5292 in effect both prior to September 23, 
2002 and prior to September 25, 2003.  The veteran's symptoms 
from myositis fail to resemble the symptoms of a severe 
lumbosacral strain as the evidence, including the VA 
treatment records and VA examination reports up through and 
including February 2007 fails to show evidence of severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite' s sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Rather his symptoms are 
shown to fall within the criteria of moderate lumbosacral 
strain as his posture is generally shown to be normal, he has 
instances of spasm shown on the last 2 VA examinations, but 
there was generally no weakness shown by motor deficits.  Nor 
does the evidence show the veteran to have severe limitation 
of motion, with the ranges repeatedly falling within the 
moderate range in the medical records and examination reports 
up through February 2007.  

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 20 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 40 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
two weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence does not reflect that 
the veteran's lumbar spine has resulted in at least two weeks 
of incapacitation.  Specifically, the February 2007 VA 
examination revealed a history of no incapacitating episodes 
in the past 12 months.  Thus, even a compensable evaluation 
would not be warranted under the revised criteria based on 
periods of incapacitation, much less a rating in excess of 20 
percent.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's lumbar spine 
disability can also be evaluated based on separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, if this provides for a higher evaluation than 
that based on incapacitating episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  As 
discussed previously, the veteran's limitation of motion is 
not shown to be severe by the evidence of record.  Thus, a 
higher evaluation than 20 percent is not warranted for the 
veteran's lumbar spine disability under the revised 
Diagnostic Code 5293 in effect between September 2002 and 
September 2003.  

There is no basis for addressing neurological manifestation 
in this instance where as previously discussed, the evidence 
clearly shows the neurological manifestations are 
attributable to the nonservice-connected L1 fracture 
residuals with L4 radiculopathies.  Thus consideration of 
separate neurological manifestations is not warranted in this 
case.   

Regulations in effect September 26, 2003-- General Rating 

The evidence likewise does not reflect that a higher rating 
than the current 20 percent for lumbar spine myositis with 
DJD is warranted under the General Rating formula in effect 
September 26, 2003, which allows for a 40 percent rating for 
favorable ankylosis of the entire spine.  There is no 
evidence of any ankylosis of the spine shown.  

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, based on the above 
evidence there is no objective evidence that the veteran's 
service-connected lumbar spine disorder has resulted either 
in frequent hospitalizations or caused marked interference 
with his employment.  

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Hart, supra, and the claim for a rating 
in excess of 20 percent must be denied.  In reaching this 
determination, the Board has considered the benefit-of-the- 
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 20 percent for service-
connected lumbosacral myositis with DJD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


